Case 5:18-cv-05225-TLB Document 42                Filed 01/27/20 Page 1 of 3 PageID #: 276



                       IN THE UNITED STATE DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


MICHAEL HESTER, on behalf of himself
and all others similarly situated,                                                   PLAINTIFF

V.                              CASE NO. 5:18-CV-05225-TLB

WALMART, INC.,                                                                     DEFENDANT



                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that, upon the accompanying memorandum of law,

Declaration of D. Greg Blankinship, the exhibits annexed thereto, and all papers previously filed

in the above-captioned action, plaintiff Michael Hester (“Plaintiff”) will move this Court for an

Order pursuant to Fed. R. Civ. P. 23:

       1) certifying the following classes pursuant to both Fed. R. Civ. P. 23(b)(2) and 23(b)(3):

               a.     All consumers who, since November 14, 2014, purchased 2200,
                      3350, 4000, and 6700 mAh Onn power banks within the State of
                      Georgia. Excluded from this are any of Walmart’s officers,
                      directors, o employees; officers, directors, or employees of any
                      entity in which Walmart currently has or has had a controlling
                      interest; and Walmart’s legal representatives, heirs, successors, and
                      assigns; and

               b.     All consumers who, during the applicable limitations period,
                      purchased 2200, 3350, 4000, and 6700 mAh Onn power banks in
                      California, Florida, Georgia, Illinois, Massachusetts, Michigan,
                      New Jersey, New York, North Carolina, Ohio, and Washington.
                      Excluded from the Multi-State Class are any of Walmart’s officers,
                      directors, or employees; officers, directors, or employees of any
                      entity in which Walmart currently has or has had a controlling
                      interest; and Walmart’s legal representatives, heirs, successors, and
                      assigns.

       2) appointing Plaintiff as class representative;
Case 5:18-cv-05225-TLB Document 42                 Filed 01/27/20 Page 2 of 3 PageID #: 277



       3) appointing Plaintiff’s counsel, Finkelstein, Blankinship, Frei-Pearson, & Garber, LLP

and Carney Bates & Pulliam, PLLC, as class counsel;

       4) directing the parties to submit a joint proposed class notice; and

       5) granting such other relief as the Court deems just and proper.

Dated: January 27, 2020                              Respectfully submitted,

                                             By:     /s/ Randall K. Pulliam
                                                      Randall K. Pulliam
                                                      Joseph Henry (Hank) Bates
                                                      CARNEY BATES & PULLIAM, PLLC
                                                      519 West 7th Street
                                                      Little Rock, Arkansas 72201
                                                      Telephone: (501) 312-8500
                                                      Facsimile: (501) 312-8505
                                                      rpulliam@cbplaw.com
                                                      hbates@cbplaw.com

                                                     D. Greg Blankinship (pro hac vice)
                                                     FINKELSTEIN, BLANKINSHIP,
                                                     FREI-PEARSON & GARBER, LLP
                                                     445 Hamilton Ave, Suite 605
                                                     White Plains, New York 10601
                                                     Telephone: (914) 298-3290
                                                     gblankinship@fbfglaw.com

                                                     Attorneys for Plaintiff




                                                 2
Case 5:18-cv-05225-TLB Document 42                 Filed 01/27/20 Page 3 of 3 PageID #: 278



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing, and

paper copies will be sent via U.S. first class mail to those indicated as non-registered

participants.


                                                        /s/ Randall K. Pulliam
                                                      Randall K. Pulliam




                                                  3
